                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY CROPPER,                           :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-85
                                           :
LEHIGH COUNTY PRISON, et al.,              :
     Defendants.                           :



ANTHONY CROPPER,                           :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-86
                                           :
LEHIGH COUNTY PRISON, et al.,              :
     Defendants.                           :



ANTHONY CROPPER,                           :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-87
                                           :
LEHIGH COUNTY PRISON, et al.,              :
     Defendants.                           :

                                          ORDER

       AND NOW, this 9th day of March, 2020, upon consideration of Plaintiff Anthony

Cropper’s Motions to Proceed In Forma Pauperis (Civ. A. No. 20-85, ECF No. 1; Civ. A. No.

20-86, ECF No. 1; Civ. A. No. 20-87, ECF No. 1), his Prisoner Trust Fund Account Statement

(Civ. A. No. 20-87, ECF No. 2), and his pro se Complaints (Civ. A. No. 20-85, ECF No. 2; Civ.

A. No. 20-86, ECF No. 2; Civ. A. No. 20-87, ECF No. 3), it is ORDERED that:
       1.      The Clerk of Court is DIRECTED to add Cropper’s Prisoner Trust Fund Account

Statement to the dockets in Civ. A. Nos. 20-85 and 20-86.

       2.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915

in each of the above captioned cases.

       3.      Anthony Cropper, #QA-2222, shall pay a separate full filing fee of $350 for each

of the above captioned cases in installments, pursuant to 28 U.S.C. § 1915(b), regardless of the

outcome of the cases. The Court directs the Superintendent of SCI Laurel Highlands or other

appropriate official to assess for each of the above captioned cases an initial filing fee of 20% of

the greater of (a) the average monthly deposits to Cropper’s inmate account; or (b) the average

monthly balance in Cropper’s inmate account for the six-month period immediately preceding

the filing of this case. The Superintendent or other appropriate official shall calculate, collect,

and forward the initial payments assessed pursuant to this Order to the Court with a reference to

the docket number for each case. In each succeeding month when the amount in Cropper’s

inmate trust fund account exceeds $10.00, the Superintendent or other appropriate official shall

forward payments to the Clerk of Court equaling 20% of the preceding month’s income credited

to Cropper’s inmate account until the fees are paid. Each payment shall refer to the docket

numbers for these cases.

       4.      The Clerk of Court is DIRECTED to SEND a copy of this Order to the

Superintendent of SCI Laurel Highlands.

       5.      The Complaints are DEEMED filed.

       6.      The Complaints are DISMISSED IN PART WITH PREJUDICE AND IN

PART WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum as follows:
               a. Defendant Lehigh County Prison is DISMISSED WITH PREJUDICE in all

                  cases.

               b. All claims in all cases based upon allegations of denial of grievances, verbal

                  harassment or destruction of property are DISMISSED WITH

                  PREJUDICE.

               c. All claims based on supervisory liability against Defendants Kyle Russell,

                  Janine Donate and Carol Sommers are DISMISSED WITHOUT

                  PREJUDICE.

               d. The claim in Civ. A. No. 20-85 based on retaliation for filing grievances is

                  DISMISSED WITHOUT PREJUDICE.

               e. The claim in Civ. A. No. 20-86 based on alleged deprivations due to the

                  assertion of a right to refuse medical treatment is DISMISSED WITHOUT

                  PREJUDICE.

               f. The claim in Civ. A. No. 20-87 based upon being sickened by tainted food is

                  DISMISSED WITHOUT PREJUDICE.

       7.      Cropper may file an amended complaint or complaints within thirty (30) days of

the date of this Order. Any amended complaint must identify all defendants in the caption of the

amended complaint in addition to identifying them in the body of the amended complaint and

shall state the basis for Cropper’s claims against each defendant. The amended complaint or

complaints shall be a complete document that does not rely on the initial Complaint or other

papers filed in these cases to state a claim. When drafting his amended complaint or complaints,

Cropper should be mindful of the Court’s reasons for dismissing the claims in his initial
Complaints as explained in the Court’s Memorandum. Upon the filing of an amended complaint

or complaints, the Clerk shall not make service until so ORDERED by the Court.

       8.      The Clerk of Court is DIRECTED to send Cropper three blank copies of the

Court’s form complaint for a prisoner filing a civil rights action bearing the above civil action

numbers. Cropper may use these forms to file his amended complaint or complaints if he

chooses to do so.

       9.      If Cropper fails to file an amended complaint or complaints in accordance with

this Order, his cases may be dismissed without further notice for failure to prosecute.

                                              BY THE COURT:

                                              s/ Michael M. Baylson

                                              MICHAEL M. BAYLSON, J.
